ORDER
Michael Collins and Gary Lee Fisher appeal the district court’s denial of their *460requests for immediate release. Because Collins and Fisher voluntarily pled guilty to new criminal charges brought by the State and are currently serving prison terms pursuant to these pleas, and not pursuant to their 1992 convictions for first degree murder for which they were granted writs of habeas corpus, we lack jurisdiction to grant the relief they request-immediate release from prison-and therefore dismiss their appeals as moot. See Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996) (per curiam) (noting that an appeal is moot “when, by virtue of an intervening event, a court of appeals cannot grant ‘any effectual relief whatever’ in favor of the appellant” (quoting Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40 L.Ed. 293 (1895))). Appeal Nos. 02-55539 and 02-55548 are DISMISSED.